DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1, 2 ,8-10 do not appear to meet the requirements of 37 CFR 1.84(l), “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction”. In this case, Figures 1, 2 ,8-10 provide images of particles wherein the image legends are blurred and cannot be read (i.e. are illegible). The respective lines, numbers and letters are not uniformly thick and well-defined (i.e. are illegible) and thus, the Figures do not meet the requirements of 37 CFR 1.84(l).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  
“wherein the primary particle coefficient” (line 3) should read “wherein a primary particle coefficient” to provide proper antecedent basis.  
Claim 6 objected to because of the following informalities:  
“wherein the secondary particles comprises” (line 2) should recite “wherein the secondary particles comprise”.
Appropriate correction is required.
Claim Interpretation
Claim 1 includes a limitation wherein the cathode active material comprises a “primary particle coefficient greater than or equal to 30 µm-1”. As the claim does not further define the primary particle coefficient, the primary particle coefficient is being interpreted as an average circumferential length of the particles per unit area based on a two-dimensional image measuring the surface of the secondary particles (pg. 2, lines 5-14 of the instant specification). 
Claim 5-6 include a limitation wherein the cathode active material comprises “an irregular porous structure”. The irregular porous structure is being interpreted as a porous structure that does not have uniformity (pg. 16, line 22 – pg. 17, line 4 of the instant specification). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. (US 2014/0287312).
Regarding Claim 1, Choi et al. teaches a method of forming a positive electrode active material (i.e. cathode active material for a lithium secondary battery) wherein a Ni0.6Co0.2Mn0.2(OH)2 precursor is mixed with lithium cobalt oxide (i.e. a lithium-based material) and is fired (i.e. heat-treated) at 800 degrees Celsius for 10 hours  (Para. [0070]]) and a lithium transition metal cathode active material is obtained wherein the positive active material obtained has a structure of a secondary particle including aggregated primary particles (Para. [0070], [0076], [0080]).The method of producing positive electrode material for a lithium secondary battery of Choi et al. is similar to the method of the instant application as the composite metal hydroxide precursor, and lithium-based material are the same (see pg. 24, line 15- pg. pg. 16 line 7), the heat treatment temperature 800 degrees Celsius (the instant application heat treatment can be done at 700 degrees Celsius to 820 degrees Celsius, see pg. 25, line 11-15) and the heat treatment time is 10 hours (the instant application heat treatment time may be 2 to 10 hours, see pg. 25, lines 16-21). Accordingly, the cathode active material of Choi et al. would either (a) inherently have a cathode active material for a lithium secondary battery wherein the primary particle coefficient greater than or equal to 30 µm-1, and a total circumferential length of the primary particles is greater than or equal to 220 µm, or (b) having a cathode active material for a lithium secondary battery wherein the primary particle coefficient greater than or equal to 30 µm-1, and a total circumferential length of the primary particles is greater than or equal to 220 µm would be obvious.
With respect to (a): The reasons regarding inherency are that procedures of making the cathode active material are so similar (regarding heat treatment), that the same product would be formed. An inherent feature does not need to be recognized by the art at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP §2112.
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding the primary particle coefficient and total circumferential length of the primary particles) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I). Additionally, in the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obvious may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I).
Regarding Claim 2, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. further teaches an average particle diameter (i.e. average particle size) of the primary particle from about 0.1 µm to about 1 µm (Para. [0013]) obtained by using a scanning electron microscope and averaging the measurements (i.e. based on a two-dimensional image measuring the surface of the secondary a particles) (Para. [0037-0038]). 
Regarding Claim 3, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not explicitly teach an average particle strength of the secondary particles. 
However, the cathode active material of Choi et al. would either (a) inherently have a cathode active material for a lithium secondary battery wherein average particle strength of the secondary particles is greater than or equal to 55 MPa, or (b) a cathode active material for a lithium secondary battery wherein average particle strength of the secondary particles is greater than or equal to 55 MPa would be obvious.
With respect to (a): The reasons regarding inherency are that procedures of making the cathode active material are so similar (regarding heat treatment), that the same product would be formed. An inherent feature does not need to be recognized by the art at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP §2112.
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding the average particle strength of the secondary particles) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I). Additionally, in the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obvious may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I).
Regarding Claim 7, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. further teaches an average particle diameter (i.e. average particle size) of the secondary particle is 6.5 µm (Para. [0076], [0080]).
Regarding Claim 9, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. further teaches the cathode active material is represented by LiNi0.6Co0.2Mn0.18Ti0.02O2 (Para. [0076]) and thus, reads on “Chemical Formula 1” of the instant claim as M is titanium, a = 1, x = 0.2, y =0.18, z = 0.02, 0.2<(1-.2-.018-0.02) and 0.18<(1-.2-.018-0.02). 
Regarding Claim 10, Choi et al. teaches all of the elements of the cathode active material in claim 1 as explained above.
Choi et al. further teaches a positive electrode (i.e. a cathode) comprising the cathode active material (Para. [0016]) 
Regarding Claim 10, Choi et al. teaches all of the elements of the positive electrode (i.e. cathode) in claim 10 as explained above.
Choi et al. further teaches a rechargeable lithium battery (i.e. a lithium secondary battery) including the positive electrode (i.e. a cathode) comprising the cathode active material (Para. [0016]), a negative electrode (i.e. an anode) and a separator between the positive and negative electrode (Para. [0041]).
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0287312) as applied to claim 1 above, and further in view of Itou et al. (US 2009/0029253).
Regarding Claim 4, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not explicitly teach a radial arrangement structure of the primary particles. 
However, Itou et al. teaches lithium nickel composite oxide primary particles for a positive electrode material of a lithium ion battery wherein the primary particles are arranged so as to make the longitudinal direction thereof oriented toward the center of the secondary particle (i.e. at least a portion of the primary particles have a radial arrangement) (Para. [0009]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of a radial arrangement for at least a portion of primary particles , as it would allow for active material to expand and contract smoothly and prevent cracking during chare and discharge at high temperatures (Para. [0142]).
Regarding Claim 5, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not explicitly teach a radial arrangement structure of the primary particles. 
However, Itou et al. teaches lithium nickel composite oxide primary particles for a positive electrode material of a lithium ion battery wherein the primary particles are arranged so as to make the longitudinal direction thereof oriented toward the center of the secondary particle, wherein the secondary particle is an aggregate of primary particles (i.e. the secondary particles have a radial array structure) (Para. [0009], [0039]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of a radial array structure of the secondary particles , as it would allow for active material to expand and contract smoothly and prevent cracking during chare and discharge at high temperatures (Para. [0142]).
Regarding Claim 8, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not explicitly teach the primary particle has at least one shape of a plate shape or needle shape and at least a portion of the primary particles has long axes arranged in a radial direction. 
However, Itou et al. teaches lithium nickel composite oxide primary particles for a positive electrode material of a lithium ion battery wherein the primary particles are needle-like (i.e. have a needle shape) or plate-like (i.e. have a plate shape) (Para. [0033]) and the primary particles are arranged so as to make the longitudinal direction thereof oriented toward the center of the secondary particle (i.e. at least a portion of the primary particles have a radial arrangement) (Para. [0009]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of the primary particle with a needle or plate shape and a radial arrangement for at least a portion of primary particles , as it would prevent cracking of secondary particles even after high output power charge and discharge at a high temperature, providing superior cyclic endurance (Para. [0033]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0287312) as applied to claim 1 above, and further in view of Kwon et al. (US 2018/0108940)
Regarding Claim 6, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not explicitly teach the secondary particles comprise an external portion having a radial arrangement and an internal portion comprising an irregular porous structure. 
However, Kwon et al. teaches lithium nickel cobalt manganese oxide comprising radially oriented primary particles agglomerated to form a secondary particle, wherein the particles are oriented from the center of a positive electrode active material to surface (i.e.an an external portion having a radial arrangement structure) (Para. [0013]) and the positive electrode active material comprises pores disposed between the primary particles constituting the core (i.e. internal portion) (Para. [0074]) wherein the pores disposed in the core do not have uniformity (Fig .2) (i.e. an internal portion comprising an irregular porous structure). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of the secondary particles comprising an external portion having a radial arrangement structure and an internal portion comprising an irregular porous structure, as the structure would allow for an electrolyte solution to easily penetrate the positive electrode active material, increasing reaction area of the active material (Para. [0074]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729